Exhibit 10.8

 

AMENDMENT TO LEASE AGREEMENT

 

THIS AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into as of
January 17, 2019, by and among HPT PSC PROPERTIES TRUST, a Maryland real estate
investment trust, and HPT PSC PROPERTIES LLC, a Maryland limited liability
company (collectively, “Landlord”), and TA OPERATING LLC, a Delaware limited
liability company (“Tenant”).

 

W I T N E S S E T H :

 

WHEREAS, Landlord and Tenant (as successor by merger with Petro Stopping
Centers, L.P.) are parties to that certain Lease Agreement, dated as of May 30,
2007, as amended (as so amended, the “Lease”);

 

WHEREAS, Landlord and Tenant desire to amend the Lease in certain respects; and

 

WHEREAS, Guarantor is executing this Amendment to confirm the continuation of
the Guaranty;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree, as of the
date of this Amendment, as follows:

 

1.                                      Base Gross Revenues.  The defined term
“Base Gross Revenues” set forth in Article 1 of the Lease is deleted in its
entirety and replaced with the following: “Intentionally deleted.”

 

2.                                      Base Year.  The defined term “Base Year”
set forth in Article 1 of the Lease is deleted in its entirety and replaced with
the following:

 

“Base Year”  shall mean, with respect to each Property, the 2012 calendar year
(the “2012 Base Year”) and/or the 2019 calendar year (the “2019 Base Year”), as
applicable.

 

3.                                      Excess Gross Revenues.  The defined term
“Excess Gross Revenues” set forth in Article 1 of the Lease is deleted in its
entirety and replaced with the following: “Intentionally deleted.”

 

4.                                      Minimum Rent.  The defined term “Minimum
Rent” set forth in Article 1 of the Lease is deleted in its entirety and
replaced with the following:

 

“Minimum Rent” shall mean Seventy-Three Million Four Hundred Thousand Three
Hundred Eighty-Eight and 00/100ths Dollars ($73,400,388.00), subject to
adjustment as provided in Section 3.1.1(b).

 

--------------------------------------------------------------------------------



 

5.                                      Fixed Term.  Section 2.3 of the Lease is
deleted therefrom in its entirety and replaced with the following:

 

The initial term of this Agreement (the “Fixed Term”) shall commence on the
Commencement Date and shall expire on June 30, 2035.

 

6.                                      Additional Rent.  Section 3.1.2(a) of
the Lease is deleted therefrom in its entirety and replaced with the following:

 

Tenant shall pay additional rent (“Additional Rent”) with respect to each Lease
Year (or portion thereof) during the Term subsequent to the 2012 Base Year, with
respect to each Property, in an amount equal to three percent (3%) of the amount
by which Gross Revenues at such Property during such Lease Year exceed Gross
Revenues at such Property during the 2012 Base Year (or the equivalent portion
thereof).  In addition, Tenant shall pay Additional Rent with respect to each
Lease Year (or portion thereof) during the Term subsequent to the 2019 Base
Year, with respect to each Property, in an amount equal to one-half percent
(0.5%) of the amount by which Gross Revenues at such Property during such Lease
Year exceed Gross Revenues at such Property during the 2019 Base Year (or the
equivalent portion thereof).  For the avoidance of doubt, the payment of
Additional Rent based on Gross Revenues in excess of Gross Revenues for the 2012
Base Year and the payment of Additional Rent based on Gross Revenues in excess
of Gross Revenues for the 2019 Base Year are separate and independent
obligations.

 

7.                                      Deferred Rent.  The following
Section 3.1.3(f) is added to the Lease immediately following
Section 3.1.3(e) thereof and such new Section 3.1.3(f) shall supersede any other
provisions of the Lease pertaining to the Deferred Rent:

 

Deferred Rent.  Commencing on April 1, 2019 through January 31, 2023, Tenant
shall pay to Landlord, the total amount of Seventeen Million Eight Hundred
Seventy-Two Thousand Four Hundred Twenty-Three and 00/100ths Dollars
($17,872,423) in sixteen (16) equal quarterly installments of One Million One
Hundred Seventeen Thousand Twenty-Six and 00/100ths Dollars ($1,117,026.00) on
the first Business Day of each calendar quarter during such period.

 

8.                                      Ratification.  As amended hereby, the
Lease is hereby ratified and confirmed and remains in full force and effect.

 

9.                                      Counterparts.  This Amendment may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Amendment as a sealed
instrument as of the date above first written.

 

 

LANDLORD:

 

 

 

HPT PSC PROPERTIES TRUST

 

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

HPT PSC PROPERTIES LLC

 

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

 

TENANT:

 

 

 

TA OPERATING LLC

 

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

[Signature Page to Amendment to Lease Agreement]

 

--------------------------------------------------------------------------------



 

Reference is made to the Guaranty of Tenant’s obligations under the Lease dated
May 30, 2007 given by TRAVELCENTERS OF AMERICA LLC, a Delaware limited liability
company (the “Guarantor”) to Landlord.  Guarantor hereby confirms that all
references in such Guaranty to the word “Lease” shall mean the Lease, as defined
therein, as amended by the foregoing Amendment to Lease Agreement, and said
Guarantor hereby reaffirms the Guaranty.

 

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

[Joinder Page to Amendment to Lease Agreement]

 

--------------------------------------------------------------------------------